Title: [Thursday August 8.]
From: Adams, John
To: 


      Thursday August 8. The Board of War directed to see certain Resolutions carried into Effect.
      Resolved that the Board of War be directed to take into immediate Consideration, the State of the Army in the Northern department, and our naval force on the Lakes; and that Mr. Chace be directed to attend the said Board, and give them all the Information in his Power; and that Mr. Williams be desired to furnish the said Board with an Extract of the Letter he has received from Governor Trumbull, relative to the said Army and naval force; and that the said Board report thereon as soon as possible.
      Resolved that tomorrow be assigned for electing four Major Generals And six Brigadier Generals.
      A Committee of the whole on the Articles of Confederation, Mr. Morton in the Chair.
     